Title: From George Washington to Jacob Morris, 22 April 1783
From: Washington, George
To: Morris, Jacob


                        
                            Sir,
                            Newburgh 22d Apl 1783
                        
                        I have lately received a Letter from Miss Lee—Sister to the deceased General Lee—requesting me to obtain for
                            her, an authentic copy of his Will. this I have promised to do, & know no way so likely to effect it, soon, as by applying to you. May I therefore entreat the favor of you to procure, & send to
                            me an attested Copy thereof? any expence that may attend it, I will pay.
                        If I knew in what Office the Will was recorded I would have made a direct application to it without giving
                            you any trouble. As I do not, this must be my apology for the application from Sir Yr Most Obt & Hble Servt
                        
                            Go: W——n
                        
                    